t c memo united_states tax_court maintenance painting construction inc petitioner v commissioner of internal revenue respondent docket no filed date martin a grusin and james w surprise for petitioner rebecca dance harris for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court on date to redetermine a dollar_figure deficiency in its federal_income_tax for its fiscal_year ended date taxable_year and a dollar_figure addition thereto under sec_1 counsel for petitioner entered their appearances on date a the deficiency and addition_to_tax were reflected in a notice_of_deficiency issued to petitioner on date and result from respondent’s disallowance of petitioner’s deduction of a dollar_figure net_operating_loss nol_carryover from its taxable_year petitioner concedes that it is not entitled to the nol deduction and alleges in an amendment to petition filed with the court on date that it abandoned certain depreciable assets in the tax_year and is entitled to a deductible loss for the amount of the basis in said assets for that year the amendment does not list the amount of the claimed loss but references an amended_return prepared by petitioner on date claiming an abandonment_loss of dollar_figure petitioner asserts in its opening brief that its abandonment_loss is actually dollar_figure we decide first whether petitioner may deduct an abandonment_loss for the subject year we hold it may not we decide second whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 we hold it is findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar we find the stipulated facts accordingly petitioner is a c_corporation with a fiscal_year ending on may it specializes in the repair and painting of buildings in the state of tennessee its mailing address was in brighton tennessee when its petition was filed in petitioner was awarded a contract contract to repair and paint big_number service stations in california arizona nevada oregon washington and alaska petitioner began working on the contract in and purchased in and around california most of the trucks automobiles and other equipment collectively equipment necessary to complete its work under the contract the equipment was generally used_property purchased at auction in petitioner began storing on a lot lot in california some of the equipment that had become inoperable the record does not indicate that petitioner documented the assets which it placed on the lot on date petitioner sold some of the equipment located on the lot for dollar_figure petitioner reported on its federal_income_tax return for its taxable_year that it had paid dollar_figure for the equipment sold in that transaction and it claimed a dollar_figure loss with respect to the sale petitioner reported on the return that the assets sold in the transaction were various assets--ca and did not otherwise identify those assets pursuant to the contract petitioner worked on approximately service stations per year and completed its work in the fall of shortly thereafter petitioner’s president carlton laxton laxton went to california and shipped to tennessee at least some of the equipment remaining on the lot the record does not indicate that petitioner documented the assets which it shipped to tennessee petitioner later sold some or all of the assets which it shipped from california to tennessee on date petitioner filed with the commissioner its federal_income_tax return for its taxable_year return the return was prepared by dan r tacker tacker a certified_public_accountant c p a and was signed by laxton in his capacity as petitioner’s president as of the time of trial tacker had been a c p a for almost years and he had worked for petitioner as its outside accountant for approximately the same amount of years performing audits tax work and other services tacker stopped working for petitioner as its accountant effective with its operation after date petitioner reported on its return that its taxable_income before nol deduction was dollar_figure and that its nol deduction was the same petitioner had incurred a dollar_figure nol in its taxable_year and applied dollar_figure dollar_figure and dollar_figure of that loss to its and taxable years petitioner mistakenly reported on its return that the nol in its taxable_year equaled dollar_figure that it had applied that nol only to its and taxable years and that the nol was available in part for carryover to and later years on date tacker prepared for petitioner an amended federal_income_tax return for its taxable_year the amended_return conceded that petitioner did not have a dollar_figure nol to apply to that year and claimed instead that petitioner was entitled to deduct a dollar_figure abandonment_loss as stated on the amended_return the company scrapped various equipment used in the california operation as obsolete based upon high mileage and excessive use the basis of the equipment vehicles was dollar_figure based upon cost minus depreciation during this proceeding tacker prepared workpapers that were admitted into evidence by stipulation as part of exhibit 5-j these workpapers in relevant part list under the category assets abandoned obsolete assets the unrecovered cost adjusted_basis of which totals dollar_figure as of date and date exhibit 5-j also contains a computerized list of approximately depreciable assets owned by petitioner as of date and used by it in connection with the contract of the assets listed on the workpapers are also shown on according to tacker the assets appearing on this workpaper were useless to petitioner after date thus he did not compute any depreciation for these assets after that date the computerized lists with a handwritten checkmark placed next to them the other four assets for which the worksheet reports the total unrecovered cost as dollar_figure appear on the computerized list without a checkmark the checkmarks were made by laxton who reviewed the computerized lists during this proceeding and checked off the assets which petitioner initially asserted were abandoned the amounts shown next to the checkmarks and the amounts shown for the just mentioned four assets correspond in total to petitioner’s claim that the unrecovered cost of the assets totals dollar_figure with rounding the court also admitted into evidence petitioner’s exhibit 8-p this exhibit is petitioner’s summary of the identity and unrecovered cost of the assets which petitioner now claims were abandoned in and assets which petitioner now claims were included in the assets sold in for dollar_figure exhibit 8-p lists that the unrecovered costs of the assets included in these categories were dollar_figure and dollar_figure respectively the difference between the dollar_figure shown on exhibit 5-j and the dollar_figure listed on exhibit 8-p ie dollar_figure dollar_figure is attributable to two assets appearing on the former exhibit but not on the latter opinion burden_of_proof taxpayers generally must prove respondent’s determination of an income_tax deficiency wrong in order to prevail rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with respondent and introduced during the court_proceeding credible_evidence on the factual issue a taxpayer such as petitioner must prove that it has satisfied the recordkeeping substantiation and cooperation requirements before sec_7491 places the burden_of_proof upon the commissioner prince v commissioner tcmemo_2003_247 we do not find that petitioner maintained adequate_records satisfied applicable substantiation requirements or cooperated with respondent accordingly we hold that sec_7491 does not apply here to place the burden_of_proof upon respondent abandonment_loss sec_165 provides a deduction for any loss sustained during the taxable_year which is not_compensated_for_by_insurance_or_otherwise a loss from the abandonment of an asset is within this section if the owner of the asset intended to abandon the asset and the owner in fact abandoned the asset through an affirmative act 274_us_398 a j indus inc v united st503_f2d_660 9th cir 92_tc_1249 affd 909_f2d_1146 8th cir see also 267_f3d_510 6th cir the amount of the loss on an abandonment of depreciable_property equals the property’s adjusted_basis at the time of abandonment sec_1_165-2 sec_1_167_a_-8 income_tax regs petitioner’s burden_of_proof requires that it establish it intended to abandon specific assets during its taxable_year it in fact during that year abandoned those assets through an affirmative act and its adjusted bases in the assets see 283_us_223 360_f2d_35 6th cir petitioner has not proven any of these elements although laxton testified that he intended on behalf of petitioner to abandon any equipment placed on the lot which was not taken back to tennessee we are hard pressed to determine on the basis of the record at hand that any specific asset actually was abandoned although petitioner may in fact have left on the lot one or more pieces of the equipment we are unable to find and have serious doubt that petitioner actually knew what pieces of the equipment were or were not left there the record contains no contemporaneous documentation as to the equipment which was placed on the lot or the equipment on the lot that was eventually shipped to tennessee petitioner relies predominantly on the workpapers prepared by tacker to establish the equipment which it claims was abandoned as well as on the conclusory testimony of tacker and laxton to the effect that those workpapers are accurate the probative value of these workpapers is minimal as is the referenced testimony in addition to the fact that the workpapers were prepared during this proceeding tacker testified that his knowledge as to the specific assets which he showed thereon as abandoned was derived entirely from laxton laxton in turn offered no clear explanation as to why he believed these workpapers were accurate although he was specifically asked to do so upon cross-examination we also question the accuracy of exhibit 8-p when we examine the specific assets shown thereon which petitioner claims were useless after date and abandoned in for example as to those assets the exhibit lists that petitioner purchased a truck during its taxable_year at a cost of dollar_figure this truck cost substantially more than the numerous other trucks used by petitioner on the contract and petitioner generally used each of those other trucks for more than year we are hard pressed on the record at hand to conclude that the truck was of no use to petitioner after date and was abandoned by it in in fact by petitioner’s count almost all of its vehicles were not used by it after that date and were abandoned in given that petitioner makes no claim that it abandoned any vehicle purchased after date that the record does not persuade us that petitioner in fact purchased any vehicles after that date and that approximately percent of petitioner’s work on the contract remained to be performed after date we decline to accept petitioner’s implication that it finished its work on the contract with virtually no vehicles we sustain respondent’s determination as to the deficiency addition_to_tax sec_6651 imposes an addition_to_tax for failing to file a return on or before the due_date unless it is shown that this failure is due to reasonable_cause and not due to willful neglect reasonable_cause may exist if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law sec_301_6651-1 proced admin regs willful neglect means a in so doing we also note that laxton testified that he ascertained in the fall of the equipment that would be left in california this being so petitioner’s claimed loss on the abandonment of that equipment was not deductible by it for the subject year 92_tc_1249 taxpayer that alleged an intent to abandon asset in a year was precluded from deducting an abandonment_loss for that year because it did not show that it actually abandoned the asset in that year affd 909_f2d_1146 8th cir conscious intentional failure or reckless indifference 469_us_241 respondent bears the burden of production with respect to this addition_to_tax sec_7491 in order to meet this burden respondent must produce sufficient evidence that it is appropriate to impose this addition_to_tax once respondent has done so the burden_of_proof as to reasonable_cause or other mitigating factors is upon petitioner 116_tc_438 respondent has satisfied his burden of production with respect to the addition_to_tax in that the record establishes that petitioner filed his tax_return after its due_date petitioner must establish reasonable_cause in order to prevail id petitioner filed the subject tax_return approximately years after its due_date and petitioner has not presented any evidence establishing that the failure_to_file that return timely was due to reasonable_cause and not due to willful neglect we sustain respondent’s determination as to the addition_to_tax all arguments made by the parties and not discussed herein have been rejected as without merit decision will be entered for respondent
